*241OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 29, 1961 under the name of Alan Lewis Lebowitz. The Referee found the respondent guilty of participating in the sharing of legal fees with a nonlawyer as an inducement to the nonlawyer to refer criminal cases to the law firm in which respondent was a partner. Another allegation of misconduct was not sustained by the Referee.
The respondent moves to confirm the report of the Referee and the petitioner cross-moves, inter alia, to confirm the findings of the Referee as to the charge which was sustained and disaffirm the findings as to the charge that was not sustained.
The evidence adduced at the hearing fully supports the findings of the Referee sustaining only one charge of misconduct. Accordingly, the respondent’s motion to confirm the report is granted and the petitioner’s cross motion is granted only to the extent of confirming the one charge sustained by the Referee.
In determining an appropriate measure of discipline we have taken into consideration the mitigating circumstances advanced by respondent at the hearing. Accordingly, it is our opinion that respondent should be, and he hereby is, suspended from the practice of law for a period of one year commencing April 30, 1979 and until the further order of this court.
Hopkins, J. P., Suozzi, O’Connor, Lazer and Rabin, JJ., concur.